Citation Nr: 1229347	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right knee disability, due to an in-service injury.  The Board has determined that before it can adjudicate the Veteran's appeal, additional development is required.  

The Veteran reports receiving treatment for his right knee in the early 1990s at the Dallas, Texas, VA Medical Center (VAMC).  See April 2010 DRO Hearing Transcript (T) at 3.  The earliest complete VA treatment records in the claims file date from January 1999.  While he reports varying treatment start dates throughout his appeal-1998 (see November 2008 DRO Hearing T. at 2), 1999 (see April 2008 Report of Contact), and 2003 (see May 2008 VA examination report)-evidence in the record lends support to the Veteran's April 2010 statement.  A January 2008 treatment note from the Dallas VAMC, summarizing a May 1992 radiology report of the Veteran's right ankle, suggests that there are outstanding VA treatment records from the early 1990s.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Also at the April 2010 DRO hearing, the Veteran relayed that he was still receiving treatment at the Dallas VAMC.  The most recent VA treatment records in the file are dated March 2009.  On remand, any outstanding VA records should be obtained and associated with the claims file.

Additionally, a September 2008 private treatment note indicates that the Veteran is "on disability for [his] knee."  This could potentially refer to Social Security Administration (SSA) Disability, in which case, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).  Both the SSA decision and the supporting medical records must be obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records related to the claimed right knee disability from the Dallas VAMC, or any other identified VA facility, from January 1990 to January 1999, and from March 2009 to present.  Any negative responses should be noted in the file.

2.  Obtain a copy of any Social Security Administration  decision regarding disability benefits for the Veteran.  All medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be noted in the record.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).







